          Case 4:20-cv-05504-JST Document 69 Filed 04/09/21 Page 1 of 4



 1 Michael T. Pieja (CA Bar No. 250351)
   Alan E. Littmann (pro hac vice)
 2 GOLDMAN ISMAIL TOMASELLI

 3 BRENNAN & BAUM LLP
   200 South Wacker Dr., 22nd Floor
 4 Chicago, IL 60606
   Tel: (312) 681-6000
 5 Fax: (312) 881-5191
   mpieja@goldmanismail.com
 6 alittmann@goldmanismail.com

 7
   (Additional counsel listed in signature block)
 8
   Attorneys for Plaintiff Apple Inc.
 9
                                 UNITED STATES DISTRICT COURT
10                            NORTHERN DISTRICT OF CALIFORNIA
                                          OAKLAND DIVISION
11
   APPLE INC.,                                     Case No. 4:20-cv-05504-JST
12
                  Plaintiff,                       PLAINTIFF APPLE INC.’S
13                                                 RESPONSE TO DEFENDANT KOSS
           v.                                      CORPORATION’S NOTICE OF ORDER
14                                                 IN RELATED CASE
   KOSS CORPORATION,
15
                  Defendant.
16

17

18          Plaintiff Apple Inc. (“Apple”) respectfully submits this response to Defendant Koss

19 Corporation’s (“Koss”) Notice of Order in Related Case. (Dkt. No. 68.) On November 4, 2020, this

20 Court stayed the above-captioned case while proceedings between the parties continued before the

21 U.S. District Court for the Western District of Texas. (See Dkt. No. 39; Ex. A (Tex. Litig. Dkt. Sheet,

22 Koss Corp. v. Apple Inc., No. 6:20-cv-00665-ADA (W.D. Tex.).) When this Court ordered the stay,

23 the parties had already briefed a motion before the Texas court to strike Koss’ complaint for violating

24 a confidentiality agreement between the parties. (See Dkt. No. 26-7.) Also, at that time, Apple

25 intended to file a motion in the Western District of Texas to transfer the Texas litigation to the

26 Northern District of California. In staying the California case, this Court ordered the parties to “file

27 a notice with this Court within five days of receiving an order from the Western District of Texas in

28

     APPLE’S RESPONSE TO KOSS’ NOTICE                  1                            CASE NO. 4:20-cv-05504-JST
     OF ORDER IN RELATED CASE
          Case 4:20-cv-05504-JST Document 69 Filed 04/09/21 Page 2 of 4



 1 regards to Apple’s motion to strike the complaint as well as any future motion to transfer.” (Ex. B,

 2 11/4/2020 Hr’g Tr. at 37:13–17.)

 3         On March 30, 2021, the Texas court denied Apple’s motion to strike Koss’ complaint. (Dkt.
 4 No. 68-1.) While the Texas court did not grant the relief Apple sought, its order noted that “whether

 5 Koss’s pleadings fall within the terms of the parties’ agreement is better resolved at trial or a summary

 6 judgment hearing.” (Id. at 7.)

 7         In addition, after the California case was stayed, Apple moved to transfer the Texas litigation
 8 to the Northern District of California. (Ex. A at Dkt. No. 34.) That motion has since been fully briefed

 9 and remains pending in the Western District of Texas. (Id. at Dkt. Nos. 50–53, 56.) The Texas court

10 has stated its intent to address transfer motions prior to a scheduled Markman hearing or else to move

11 the Markman hearing. (Ex. C (Standing Order Regarding Motion for Inter-District Transfer (W.D.

12 Tex., Waco Div. March 23, 2021)).) A Markman hearing is scheduled in the Texas litigation on April

13 23, 2021. (See Ex. A at Dkt. No. 58.)

14         As the Texas court has found that the parties’ breach of contract issues would more
15 appropriately be addressed at summary judgment or trial, and because Apple’s motion to transfer the

16 Texas litigation to California remains unresolved, Apple respectfully requests that the above-

17 captioned case remain stayed until Apple’s venue motion has been decided. Per this Court’s order,

18 the parties will promptly file a notice on this docket within five days of a ruling on Apple’s motion

19 to transfer. (Ex. B at 37:13–17.)

20
     DATED: April 9, 2021                         Respectfully submitted,
21

22                                                 /s/ Michael T. Pieja
23                                                Michael T. Pieja (CA Bar No. 250351)
                                                  Alan E. Littmann (pro hac vice)
24                                                GOLDMAN ISMAIL TOMASELLI
                                                    BRENNAN & BAUM LLP
25                                                200 South Wacker Dr., 22nd Floor
                                                  Chicago, IL 60606
26
                                                  Tel: (312) 681-6000
27                                                Fax: (312) 881-5191
                                                  mpieja@goldmanismail.com
28                                                alittmann@goldmanismail.com

     APPLE’S RESPONSE TO KOSS’ NOTICE                  2                             CASE NO. 4:20-cv-05504-JST
     OF ORDER IN RELATED CASE
          Case 4:20-cv-05504-JST Document 69 Filed 04/09/21 Page 3 of 4



 1                                      Kenneth Baum (CA Bar No. 250719)
                                        GOLDMAN ISMAIL TOMASELLI
 2                                       BRENNAN & BAUM LLP
                                        429 Santa Monica Boulevard, Suite 710
 3                                      Santa Monica, CA 90401
                                        Tel: (310) 576-6900
 4                                      Fax: (310) 382-9974
                                        kbaum@goldmanismail.com
 5
                                        Attorneys for Plaintiff Apple Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     APPLE’S RESPONSE TO KOSS’ NOTICE       3                                CASE NO. 4:20-cv-05504-JST
     OF ORDER IN RELATED CASE
          Case 4:20-cv-05504-JST Document 69 Filed 04/09/21 Page 4 of 4



 1                                         PROOF OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of PLAINTIFF APPLE INC.’S
 3 RESPONSE TO DEFENDANT KOSS CORPORATION’S NOTICE OF ORDER IN

 4 RELATED CASE has been served on April 9, 2021, to all counsel of record who are deemed to

 5 have consented to electronic service.

 6

 7
                                                      /s/ Michael T. Pieja
 8
                                                      Michael T. Pieja (CA Bar No. 250351)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     APPLE’S RESPONSE TO KOSS’ NOTICE             4                          CASE NO. 4:20-cv-05504-JST
     OF ORDER IN RELATED CASE
